UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6091



GEORGE M. THOMPSON, JR.,

                 Plaintiff - Appellant,

          v.


SUSSANNE NEEB,

                 Defendant - Appellee,

          and


D. T. MCEATHRON,

                 Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:07-cv-00092-JLK-MFU)


Submitted:   March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George M. Thompson, Jr., Appellant Pro Se. Carlene Booth Johnson,
PERRY LAW FIRM, PC, Dillwyn, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George M. Thompson, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we deny Thompson’s motion for transcript at government

expense and affirm for the reasons stated by the district court.

Thompson v. Neeb, No. 7:07-cv-00092-JLK-MFU (W.D. Va. Dec. 3,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -